Citation Nr: 1546978	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to May 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held in November 2014.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On June 24, 2010, the Veteran underwent a stress test at a VA facility and was diagnosed with "[n]ewly discovered atrial fibrillation."

2.  On June 27, 2010, the Veteran had a stroke.  

3.  The Veteran does not have additional disabilities involving residuals of a stroke that were caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or proximately caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a November 2011 letter sent to the Veteran that fully addressed all required notice elements prior to the RO rating decision.  The letter informed the Veteran of what evidence was required to substantiate the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 and of his and VA's respective duties for obtaining evidence.  

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records, private treatment records, statements from the Veteran, and hearing testimony.  VA also obtained a medical opinion.  The Board finds the medical opinion is adequate, as it was made after a review of the relevant evidence, and the examiner provided a rationale for the conclusions reached.

The Veteran was provided an opportunity to set forth his contentions on the claim during the November 2014 hearing before the undersigned.  The Court of Appeals for Veterans Claims has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the hearing, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The case was remanded in February 2015 for additional development.  Specifically, there were two pieces of evidence that were not in the claims file: (1) an article that the Veteran had submitted at the November 2014 hearing; and (2) an August 2013 VA medical opinion that was cited to in the August 2013 rating decision and August 2014 Statement of the Case (SOC).  Thus, the Board remanded the claim to obtain these two records.  The Appeals Management Center (AMC) misunderstood the Board's remand directives, as it sent the Veteran a letter in April 2015 asking him for a copy of the August 2013 medical opinion that he had submitted at the hearing.  This was not what the Board had requested in the remand directives.  Thus, a question as to whether there was substantial compliance with the remand directives has been raised by the record.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board concludes that while the remand directives were not followed, these errors are harmless.  For example, the Board obtained a copy of the August 2013 medical opinion directly from the AOJ.  This does not prejudice the Veteran because the AOJ already reviewed this medical opinion at the time of the August 2013 rating decision and August 2014 SOC.  Thus, the Board cured this error.  As to the article submitted at the November 2014 hearing, the undersigned described the evidence as "an additional piece of evidence from the internet regarding the relationship between atrial fibrillation and strokes."  See Board Hearing Tr. at 2.  That is a fact already conceded in the claims file, as evidenced by the August 2013 medical opinion, wherein the examiner acknowledged such a relationship.  Therefore, this error is also harmless.  Accordingly, for these reasons, the Board finds that another remand for compliance with the remand directives is unwarranted.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  1151 Claim

In June 2010, the Veteran underwent a stress test at a VA facility.  Following the stress test, VA diagnosed the Veteran with "[n]ewly discovered atrial fibrillation."  Three days later, the Veteran had a stroke and was admitted to a private facility, where he was hospitalized for several days.  The Veteran claims that VA should have admitted him to the emergency room upon discovering his atrial fibrillation following the stress test and that he should have immediately been given an anticoagulant, which would have prevented the stroke.  Thus, he alleges that VA was negligent in sending him home after the diagnosis of atrial fibrillation and in failing to give him an anticoagulant on June 24, 2010.  He therefore seeks compensation for residuals of a stroke pursuant to 38 U.S.C. § 1151.

Compensation under § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C. § 1151; 38 C.F.R. § 3.358(a) (2014).  

In essence, there are three elements required to establish benefits under 38 U.S.C.A. § 1151: there must be (1) additional disability; (2) a causal nexus between the VA treatment (medical, surgical or hospitalization), an examination, or vocational rehabilitation under chapter 31 and the additional disability; and (3) a finding of fault or a finding of an unforeseen circumstance.  Each element is a prerequisite for the subsequent element.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2014).

Here, there is no dispute regarding element (1).  The evidence demonstrates that the Veteran underwent a stress test at VA on June 24, 2010, and subsequently had a stroke three days later on June 27, 2010.  Thus, there is evidence of additional disabilities following the stroke.  The Veteran's assertions center on VA's failure to admit him to the emergency room at that time (June 24, 2010) and immediately put him on an anticoagulant, which he claims would have prevented the stroke from happening.  

Regarding the establishment of fault, it must be shown that the additional disability or death was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault.  It must be shown that VA failed to furnish the degree of care expected of a reasonable health care provider or that VA furnished care without informed consent.  With respect to an event not reasonably foreseeable, the reasonable health care provider standard applies and it must be the type of risk that would not have been disclosed in informed consent procedures (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(1) (2014).

The remaining issues involve elements (2) and (3), which are whether there is a causal nexus between the VA treatment and the stroke and, if so, whether there was fault on the part of VA in failing to send the Veteran to the emergency room and immediately starting him on an anticoagulant.  The Board must determine whether VA failed to furnish the degree of care expected of a reasonable health care provider following the newly-diagnosed atrial fibrillation following a stress test the Veteran underwent at its facility on June 24, 2010.  Therefore, the remaining issues are purely medical determinations.  After a review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's stroke was caused by the action or in-action of his VA caregivers.  The reasons follow.

VA obtained a medical opinion in August 2013, which the Board finds highly persuasive.  The examiner had an opportunity to review the records, including the VA treatment records and the private records from the facility that treated the Veteran when he was admitted to the emergency room following his stroke.  The examiner concluded that the evidence did not support a finding that the proximate cause of the Veteran's stroke was due to carelessness, negligence, lack of proper skill, or in judgment, or similar instance of fault on the part of VA following the new diagnosis of atrial fibrillation at the time of the June 2010 stress test.  The examiner provided a detailed rationale for reaching this conclusion in explaining why VA's actions were reasonable and not delayed.  For example, the examiner noted the records showed that following the June 2010 stress test, VA determined that the Veteran would need Coumadin and that he was to have his Coumadin started by his primary care provider at the time of the July 2010 appointment (VA noted that the Veteran was scheduled to see his VA primary physician in early July 2010).  The examiner also noted that the Veteran was taking aspirin at the time of the stress test, which he stated provides some protection against strokes from atrial fibrillation.  The examiner stated the records showed that VA had attempted to make contact with the Veteran on June 30, 2010, and made another attempt on July 1, 2010, which he stated showed that there was not unreasonable delay in contacting the Veteran in order to provide him with Coumadin.  

The VA examiner added that even if Coumadin had been started on June 24, 201[0], there was still a "considerable likelihood that the stroke would have occurred on 6/27/2010."  Specifically, he stated that there was not enough time for the Coumadin to have achieved the desired therapeutic effect by the time the stroke occurred.

The VA examiner stated medical literature supported a conservative approach to the management of atrial fibrillation with oral anticoagulants.  He stated that in most patients with nonvalvular atrial fibrillation, the risk of stroke during the several days typically required to reach "a therapeutic INR or therapeutic anticoagulation with dabigatran or rivaroxaban is very low."  He added it was reasonable to administer these agents as an outpatient, without bridging, which he stated was in agreement with the 2012 American College of Chest Physicians guidelines.  

The Board accords this medical opinion high probative value, as the examiner reviewed the relevant medical records and the Veteran's contentions and provided a detailed rationale that directly addressed the Veteran's belief that the delay in starting him on an anticoagulant was the cause of his having a stroke.  The examiner provided an explanation for why it was reasonable for VA to not send the Veteran to the emergency room and not immediately put him on an anticoagulant to wait for him to see his primary VA doctor, which appointment was within a matter of weeks.  Additionally, the examiner stated that even if the Veteran had been given Coumadin on June 24, 2010, it would not have prevented the stroke from happening because the therapeutic effect would not have occurred that quickly.  The examiner cited to the 2012 American College of Chest Physicians to support his conclusion regarding the conservative approach to the management of atrial fibrillation with oral anticoagulants.  There is no other medical evidence that refutes this opinion.  The Veteran's allegations are insufficient to outweigh the opinion by the VA medical professional, as this involves a complex medical issue.

In the absence of additional disability proximately caused by VA medical treatment, the matter of alleged VA negligence is not reached.  That is, in the absence of current disabilities which are demonstrated to be the result of VA medical care, here, residuals of a stroke, the question of fault with regard to such medical care is not required to be addressed.  Similarly, in the absence of additional disability due to VA medical treatment, the matters of (un)foreseeability or whether the Veteran was provided informed consent for this treatment also need not be discussed.  See 38 U.S.C.A. § 1151.

For the reasons discussed above, the Board finds that the weight of the evidence is against the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke, claimed as caused by lack of care at VA following a June 2010 stress test.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke is denied.




________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


